—Appeal by the defendant from (1) a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered June 6, 1995, convicting him of hindering prosecution in the first degree under Indictment No. 93-01824, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, also rendered June 6, 1995, revoking a sentencing of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of stolen property in the fourth degree under Indictment No. 93-00509.
Ordered that the judgment and the amended judgment are affirmed.
*610Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt under Indictment No. 93-01824 beyond a reasonable doubt. Under the circumstances of this case there was sufficient evidence from which a jury could conclude that the defendant was one of the people preventing the police from gaining entry into the apartment building and that the defendant rendered criminal assistance to a person who had committed a class A felony knowing or believing that such person had engaged in conduct constituting a class A felony.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Ritter, Krausman and Goldstein, JJ., concur.